DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-4, 7-8, 10-13, 16-17, and 19 (renumbered as claims 1-13) are allowed in this Office action.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-4, 7-8, 10-13, 16-17, and 19:
The closest prior art is Sonmez et al. (U.S. Patent Application Publication No. 20150095303 A1, hereinafter referred to as Sonmez), which teaches a system, comprising:
a storage configured to store graph databases (see Sonmez para. 0030 and Fig. 2: a graph, also referred to as a “knowledge base,” is stored in a graph database 254);
one or more processors coupled with the storage (see Sonmez para. 0048 and Fig. 10: computer 1000 comprising processor 1002); and
memory coupled with the storage and the one or more processors, the memory to store instructions, the instructions that when executed by the one or more processors (see Sonmez para. 0048-0049 and Fig. 10: ROM memory 1006 and RAM memory store instructions for processor 1002), cause the one or more processors to:
obtain first data comprising a first set of elements in a structured format (see Sonmez para. 0033: the system obtains data from structured data sources) and first connection information (see Sonmez para. 0027: the system discovers from the data relationships between entities);
obtain second data comprising one or more text segments (see Sonmez para. 0033: the system obtains data from unstructured data sources; and see Sonmez para. 0065: the system obtains data in the form of text files), the one or more text segments comprising potential elements (see Sonmez para. 0026: the unstructured documents contain entities);
apply a name entity recognition analysis to the second data to detect a second set of elements (see Sonmez para. 0026: the system extracts entities from the unstructured documents) and second connection information (see Sonmez para. 0027: the system discovers from the data relationships between entities), the second set of elements detected from the potential elements (see Sonmez para. 0026: the system extracts entities from the unstructured documents) and the second connection information to indicate links between one or more of the second set of elements (see Sonmez para. 0027: the system discovers from the data relationships between entities);
generate a graph model comprising nodes and edges (see Sonmez para. 0040 and Fig. 6: the system creates a graph 600 comprising nodes and edges) from the first set of elements, and the second set elements (see Sonmez para. 0040 and Fig. 6: the graph is created based on entities and relations extracted from the various data sources), wherein each node comprises an element from the first set of elements or the second set of elements, and each edge to link one of the nodes to another one of the nodes based on the first connection information, the second connection information, or a combination thereof (see Sonmez para. 0040 and Fig. 6: nodes of graph 600 correspond to entities and edges of graph 600 correspond to relations between the entities); and
store the graph model in a graph database in the storage (see Sonmez para. 0030 and Fig. 2: The graph, also referred to as a “knowledge base,” is stored in a graph database 254.);
receive a search query (see Sonmez para. 0038 and Fig. 4: user 432 submits a search query) of an element of a first type (see Sonmez Fig. 6: elements in the graph are of different types, e.g. people, places, movies, sports teams, etc.);
determine, based on the graph model, one or more elements of one or more other types connected to the element of the first type in the graph model (see Sonmez para. 0040 and Fig. 6: the query is answered based on relations between entities contained in knowledge graph 600);
generate a display of the one or more elements in a hierarchal structure (see Sonmez para. 0040 and Fig. 6: knowledge graph 600);
present the display on a display device (see Sonmez para. 0038 and Fig. 4: display of search results 444).

Another prior art reference relied upon is Huynh et al. (U.S. Patent Application Publication No. 20140280044 A1, hereinafter referred to as Huynh), which teaches: 
receive a search query (see Huynh para. 0066: a query is received) of an element of a first type (see Huynh para. 0068 and Fig. 9: in an illustrative example, the query is for actor “Meryl Streep”);
determine, based on a graph model, one or more elements of one or more other types connected to the element of the first type in the graph model (see Huynh para. 0064: the system utilizes a data graph to identify secondary connections that can be provided as part of a query result; and see Huynh para. 0068 and Fig. 9: in an illustrative example, the query is for actor “Meryl Streep,” and the system identifies superlatives that correspond to this entity, such as “Actors that have the most number of nominations”), the one or more elements having a number of connections either directly or indirectly with the element of the first type above a first threshold value (see Huynh para. 0065: based on a count of the number of connections being above a threshold, the system identifies secondary entities connected to the entity being searched for); and
generate a display of the one or more elements (see Huynh para. 0064: the system utilizes a data graph to identify secondary connections that can be provided as part of a query result; and see Huynh para. 0068 and Fig. 9: in an illustrative example, the query is for actor “Meryl Streep,” and the system identifies superlatives that this entity can claim, such as “Actors that have the most number of nominations”);
present the display on a display device (see Huynh para. 0064: the system utilizes a data graph to identify secondary connections that can be provided as part of a query result; and see Huynh para. 0068 and Fig. 9: in an illustrative example, the query is for actor “Meryl Streep,” and the system identifies superlatives that this entity can claim, such as “Actors that have the most number of nominations”).

Another prior art reference relied upon is Garrecht et al. (U.S. Patent No. 6,571,249 B1, hereinafter referred to as Garrecht), which teaches:
receive a search query of an element of a first type (see Garrecht col. 2 L6-35 and Fig. 3: query specifying elements to be searched);
determine, from one or more elements, at least two elements of a second type having a number of common elements of a third type above a second threshold value (see Garrecht col. 1 L1-44: information elements are selected for inclusion in a tree-shaped hierarchy of search results based on exceeding a threshold value);
generate a display of the one or more elements in a hierarchal structure comprising one or more rows of the one or more elements and an indication of the at least two elements of the second type (see Garrecht col. 2 L55 to col. 3 L7 and Fig. 6: tree-shaped hierarchy built to display query results 900-915), wherein a top of the hierarchal structure is the element (see Garrecht col. 2 L55 to col. 3 L7 and Fig. 6: the root node 0 of the tree represents the query) and each row of the one or more elements to represent a different type of element (see Garrecht col. 3 L8-27 and Fig. 6: each level of the tree-shaped hierarchy corresponds to a particular category).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
apply a name entity recognition analysis to the second data to detect a second set of elements and a second connection information, the second set of elements detected from the potential elements and the second connection information to indicate links between one or more of the second set of elements;
generate a graph model comprising nodes and edges from the first set of elements, and the second set elements, wherein each node comprises an element from the first set of elements or the second set of elements, and each edge to link one of the nodes to another one of the nodes based on at least one of: the first connection information, the second connection information, and a combination thereof;
apply a text similarity analysis to at least one of the first data, the second data, or combination thereof to determine one or more of the edges between the nodes of the graph model, the one or more edges are determined for the nodes based on a similarity score above a similarity threshold as a result of the text similarity analysis;
determine, based on the graph model, one or more elements of one or more other types connected to the element of the first type in the graph model, the one or more elements having a number of connections either directly or indirectly with the element of the first type above a first threshold value;
determine, from the one or more elements, at least two elements of a second type having a number of common elements of a third type above a second threshold value;
generate a display of the one or more elements in a hierarchal structure comprising one or more rows of the one or more elements and an indication of the at least two elements of the second type, wherein a top of the hierarchal structure is the element and each row of the one or more elements to represent a different type of element
(independent claim 1, and similar limitations of independent claims 10 and 19).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163       

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163